Order denying motion to set aside the verdict reversed on the facts and a new trial granted, costs to appellant to abide the event, unless within five days from the entry of the order herein defendant stipulate that the verdict be increased to $750 and that judgment be entered thereon, with costs. If defendant so stipulate, the order is unanimously affirmed, without costs. The defendant rested without offering any proof. We think plaintiff’s evidence was sufficient to sustain the finding of negligence against the defendant. He suffered a broken collar bone and other minor injuries and the medical bills amounted to $102. The amount awarded by the jury was clearly inadequate. Lazansky, P. J., Young, Kapper, Carswell and Davis, JJ., concur.